--------------------------------------------------------------------------------


MEMORENDUM OF UNDERSTADING ( MOU ) BETWEEN EPCYLON TECHNOLOGIES INC. AND
INDITRADE CAPITAL Ltd. (Second Party)

This MOU hereby made and entered into by and between EPCYLON TECHNOLOGIES INC.,
(“PRFC”) and INDITRADE CAPITAL Ltd. (“INT”).

  A.

WHEREAS:

PRFC has invested extensively in research and development in the creation of its
Sentiment Trading proprietary technology, called Stealth Trader,

AND,

PRFC has completed and is currently commercializing Version 1 of its proprietary
Sentiment based Trading technology for Desktops ( Stealth Trader ) . The
Technology highlights mean reversal in publicly listed securities, initially in
North America . PRFC is set to launch its new Mobile APP version of the
Sentiment based trading technology ( Stealth Trader ) in addition to a new
Version 2 of Stealth Trader for Desktop’s ,

AND,

PRFC business mandate is to seek International and Local Partners/ Joint
Ventures / Licenses in the top 50 capital markets world wide to supply retail
and professional traders with the Stealth Trading Proprietary Sentiment based
trading technology for both Desktops and Mobile phones while providing
shareholder value to all,

AND,

PRFC wishes to establish a Licensee in the country of India, with INT,
represented by Mr. Sudip Bandyopadhyay, Promoter of Inditrade,

  B.

PURPOSE:

The purpose of this MOU is:

  1.

PRFC wishes to license its proprietary Stealth Trading Sentiment based
Technology to Broker Dealers, Retail trading houses specializing in equities,
commodities, currencies and other securities around the world as a value added
and innovative research tool that will serve to retain and attract new clients ,


--------------------------------------------------------------------------------


  2.

INT wishes to offer its customers the Stealth Trading Sentiment based Technology
in India, both desktop & Mobile app. For this purpose both entities, PRFC and
INT to get into a mutually exclusive arrangement in India

        3

PRFC contemplates an initial term of the license agreement to be 36 months with
an automatic renewal for a further 24 months should both parties be in agreement
with any modifications needed to the license agreement. Both parties will
mutually agree upon certain numbers with regards to the volume of business which
will be captured in the licensing agreement.

        4

PRFC and INT agree to collaborate on setting up suppliers that are local for
Indian stock quotes and data feeds that will serve as the base of information to
be fed into the Stealth proprietary Technology and algorithms. It is
specifically agreed that any and all start up costs related to the Indian stock
market data feeds and testing of the Stealth signal system be born by INT.

        5

Branding – To be the responsibility of INT with input, collaboration and
approval of PRFC.

        6

Intellectual Property - All parties agree to be bound by confidentiality
agreements that protect the intellectual property of PRFC and INT agrees to keep
all proprietary information in the Stealth Proprietary Technology confidential .

        7

Technical Service and License Agreement – PRFC and INT to enter into a Licensing
agreement whereby INT is responsible for day-to-day operational duties ,
marketing, client service, etc and PRFC will be responsible to make necessary
changes wanted by the Indian market regulations and set up the Indian version of
the Stealth Proprietary Technology for Indian securities. The roadmap regarding
incorporating these requirements can be captured in the licensing agreement,
Additionally, PRFC will oversee the Quality Control and to supply ongoing
Research and Development support from various PRFC.

        8

Revenue Share – The parties agree the licensing agreement will contain a to be
mutually agreed upon revenue sharing which will vary by product type ( Desk Top
and Mobile APP ) and volume of users/business. Such revenue share shall be paid
monthly to PRFC in arrears. Asset Management – The parties agree, that once the
Stealth Proprietary Technology is up and running with local Indian securities
and research signals, a 6 month testing period will take place with respect to
the accuracy of the trading signals, at which point , if so desired, INT will
have the right to negotiate with PRFC as to the creation of a new
proprietary/client account trading structure to be launched in India using the
proprietary research signals of the Stealth Technology. The format and the
structure of the new entity will be finalized at a later stage taking into
consideration the interest of both parties and the regulatory environment..


  C.

IT IS MUTUALLY UNDERSTOOD AND AGREED BY AND BETWEEN THE PARTIES THAT:


--------------------------------------------------------------------------------


  1.

Duration and Termination - The initial License Agreement will be for 36 months (
3 years ) , renewable by mutual consent thereafter for a further 24 months (2
years). Specific cause for termination will be agreed to in the Technical
Service and License agreements.

        2.

Conflict of Interest - This agreement is subject to acceptable conflict of
interest rules.

        3.

Compliance - The parties agree to be bound by applicable Provincial and Federal
rules and regulations.

        4.

Commencement / Expiration Date - This agreement is executed as of the date of
last signature and is effective through May 31, 2016 at which time it will
expire unless all contracts pursuant to this MOU have been signed and have
become effective.

        5.

Liabilities- It is understood that neither party to this Memorandum of
Understanding is the agent of the other and neither is liable for the wrongful
acts or negligence of the other. Each party shall be responsible for its
negligent acts or omissions and those of its officers, employees, agents or
students (if applicable), howsoever caused, to the extent allowed by their
respective Provincial laws.

        6.

Principal Contact - The principal contacts for this instrument are:


  Epcylon Technologies Inc.   Administration:   Authorized Official:   Mr. Kyle
Appleby,   Chief Financial Officer   Epcylon Technologies Inc.   34 King Street
East   Suite 1010   Toronto , Ontario Canada   M5C 2X8   Telephone: 416 775 3686
      Mr. Sudip Bandyopadhyay   Promoter   Inditrade Capital Limited   XXXVI –
202, J J Complex   Dairy Methanam Road,   Edappally, Kochi – 682 024   ( 91 )
0484 - 3006000

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
last written date below.

--------------------------------------------------------------------------------

EPCYLON TECHNOLOGIES INC.

                                                                         
        
Mr. Kyle Appleby, Chief Financial Officer

Date:                                   

INDITRADE CAPITAL LIMITED

                                                                            
Mr . Sudip Bandyopadhyay, Promoter

Date:                                   

--------------------------------------------------------------------------------